UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1662


TORNELLO FONTAINE PIERCE EL BEY,

                Plaintiff - Appellant,

          v.

ROY COOPER; PAT MCCRORY; STATE OF NORTH CAROLINA; JAMES
ALLEN JOINES; SHERIFF WILLIAM T. SCHATZMAN; BJ BARNS, a/k/a
Eschol Edward Barnes, Jr.; NANCY VAUGHAN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:15-cv-00539-FDW-DCK)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Tornello Fontaine Pierce El Bey, Appellant Pro Se.      Grady L.
Balentine, Jr., Special Deputy Attorney General, Raleigh, North
Carolina; James R. Morgan, Jr., WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC, Winston-Salem, North Carolina; Lonnie Glenn Albright, III,
FORSYTH COUNTY SHERIFF’S OFFICE, James Demarest Secor, III,
James Anthony Clark, Associate General Counsel, Polly D.
Sizemore, CITY OF GREENSBORO LEGAL DEPARTMENT, Greensboro, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Tornello    Fontaine      Pierce       El   Bey    seeks       to    appeal       the

district     court’s    order    dismissing            his   complaint          without

prejudice.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,   28   U.S.C.     § 1292     (2012);      Fed.      R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

56 (1949).      We conclude that the order Pierce El Bey seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.         See Goode v. Cent. Va. Legal Aid Soc’y,

Inc.,   807 F.3d 619,    623-24,          629-30      (4th        Cir.    2015).

Accordingly, we dismiss the appeal for lack of jurisdiction, and

remand to the district court with instructions to allow Pierce

El Bey to file an amended complaint.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                        3